432 F.2d 1003
UNITED STATES of America, Appellee,v.John Wyatt MULLINS, Appellant.
No. 15101.
United States Court of Appeals, Fourth Circuit.
Nov. 3, 1970.

Appeal from the United States District Court for the Western District of Virginia, at Danville; H. Emory Widener, Jr., Judge.
James W. Haskins, Martinsville, Va.  (Court-appointed counsel), for appellant.
James G. Welsh, Asst. U.S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit judges.
PER CURIAM:


1
The sole question presented by this appeal is the constitutionality of 18 U.S.C. App. 1202(a)(1), which makes it a crime for a convicted felon to possess any firearm.  Since we recently upheld the constitutionality of this statute in United States v. Cabbler, 429 F.2d 577 (4th Cir. 1970), the conviction is


2
Affirmed.